Elliott, J.
The appellee petitioned for a divorce from the appellant, and obtained the decree she sought. The complaint is challenged for the first time by the assignment of errors.
The complaint alleges that the appellant has for twelve years treated the appellee in a cruel and inhuman manner; that he has struck, kicked and choked her, and that he has neglected to secure for her medical attention in her illness, or to give her any attention himself.
We hold the complaint to be clearly sufficient, for the specific acts charged constitute cruel and inhuman treatment within the meaning of the statute.
The sufficiency of the affidavit filed with the complaint is not called in question by the assignment of errors.
The appellant’s complaint fiar a new trial, filed after the term at which the decree was rendered, is defective in many respects. It is enough to point out one defect, and that is that it does not show that the newly discovered evidence was not discovered during the term at which the decree was rendered. Hines v. Driver, 100 Ind. 315.
We can not say that the trial court, in fixing the appellee’s alimony, abused its discretion, and we must, therefore, sustain its judgment on that subject. Peck v. Peck, 113 Ind. 168.
Judgment affirmed.